CHIEF JUSTICE                                                                                              LISA MATZ
 CAROLYN WRIGHT                                                                                      CLERK OF THE COURT
                                                                                                         (214) 712-3450
JUSTICES                                                                                           theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                           GAYLE HUMPA
 DOUGLAS S. LANG                                                                                   BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                                    (214) 712-3434

                                             Court of Appeals
 ROBERT M. FILLMORE                                                                              gayle.humpa@5th.txcourts.gov
 LANA MYERS
 DAVID EVANS
 DAVID LEWIS                          Fifth District of Texas at Dallas                                   FACSIMILE
                                                                                                        (214) 745-1083
 ADA BROWN
                                               600 COMMERCE STREET, SUITE 200
 CRAIG STODDART                                                                                         INTERNET
 BILL WHITEHILL                                     DALLAS, TEXAS 75202                        WWW.TXCOURTS.GOV/5THCOA.ASPX
 DAVID J. SCHENCK                                      (214) 712-3400




                                                       April 10, 2015

       Mr. Neil Noble
       P.O. Box 601464
       Dallas , TX, 75360-1464


       RE:      Court of Appeals Number:          05-15-00423-CV
                Trial Court Case Number:          MI-15-00087

       Style: In The Best Interest and Protection of N.N.

       Dear Mr. Noble:

               We have reviewed the clerk’s record in the above case and have a question concerning
       our jurisdiction. Specifically, it appears your notice of appeal is untimely. Your notice of appeal
       indicates that you desire to appeal the trial court’s January 22, 2015 orders for temporary in-
       patient mental health services and for administration of psychoactive medication. The order for
       in-patient services was modified on February 19, 2015 to provide for court ordered out-patient
       services. The temporary commitment statute provides a notice of appeal for court ordered
       mental health services must be filed not later than the 10th day after the date on which the order
       is signed. TEX. HEALTH & SAFETY CODE ANn. § 574.070. Appeals of orders compelling the
       administration of medication must also be filed within a ten-day period. TEX. HEALTH & SAFETY
       CODE ANn. § 574.070.

               The statute does not provide for extension of this period by filing a motion for new trial
       or to modify the judgment. See Johnstone v. State, 988 S.W.2d 950, 956 (Tex. App.—Houston
       [1st Dist.] 1999), rev'd on other grounds, 22 S.W.3d 408 (Tex. 2000) (per curiam). 1 Your notice
       of appeal was not filed within ten days of the date of any of the trial court’s orders. Without a
       timely filed notice of appeal, this Court lacks jurisdiction. See TEX. R. APP. P. 25.1(b).

              So that this Court can determine its jurisdiction over this appeal, you are requested to file,
       within 10 days of the date of this letter, a jurisdictional letter brief of no more than 3 pages
       1
         The extension provisions of rule 26.3 of the Texas Rules of Appellate Procedure do apply to temporary
       commitment orders. In re J.A., 53 S.W.3d 869, 871 (Tex. App.—Dallas 2001, no pet.). In this case, application of
       the extension provisions of rule 26.3 would not render the appeal timely, however.
explaining how this Court has jurisdiction over this appeal. Alternatively, you may file a motion
to dismiss the appeal. Appellee may file a responsive letter brief of no more than 3 pages within
10 days of appellant’s brief. If either party will be relying on information not in the record
before this Court that party must obtain a supplemental clerk’s record from the trial court
containing that information. The deadline for filing the reporter’s record is suspended.

        After it has received briefs regarding the jurisdictional issue, the Court will either: (1)
order the appeal dismissed for want of jurisdiction; or (2) notify the parties by letter that the
Court has jurisdiction over the appeal and, if appropriate, of any pending deadlines. We caution
you that failure to file a jurisdictional brief may result in dismissal of the appeal without further
notice.



                                      Respectfully,

                                      /s/ Lisa Matz, Clerk of the Court


cc
Ms. Susan Hawk
Dallas County District Attorney
Frank Crowley Courts Building
133 N. Riverfront Blvd., LB 19
Dallas, TX, 7520

Ms. Mona Lisa Richard
Official Court Reporter
Probate Court No. 3
Records Building Annex
509 Main St., 2nd Floor
Dallas, Texas 75202 7



LM/bm




                                                 2